DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are four (4) sets of claims submitted on 27 DECEMBER 2019.  The claim set considered is the set consisting of four pages with status identifiers.  Claims 1-13 are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 DECEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  In the instant claim, forth to last line of the claim; “wherein target chemical species” should be “wherein the target chemical species”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In line 2 of the instant claim, “an conductivity” should be “a conductivity”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In the instant claim, “including electrode” should be “including an electrode”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In the instant claim, forth to last line of the claim; “wherein target chemical species” should be “wherein the target chemical species”. Appropriate correction is required.
Claim 11 (assumed to be 11.)  and 12-13 is objected to because of the following informalities:  The claim number ‘11’ has been deleted.  Every claim should be numbered.  
In addition, Claim 12 and 13 are objected to because they refer to a claims that is not present.  Also, in assumed Claim 11, line 4, ‘the target chemical species’ should include a semi-colon after it so it reads ‘the target chemical species;’ .  In the preliminary amendment, the semicolon appears to be deleted with text that was indicated with the strikethrough.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the conductivity" in line 8 of the instant claim.  There is insufficient antecedent basis for this limitation in the claim.  The instance of “the conductivity” should be “a conductivity” ; since conductivity is not yet positively claimed.  
Claims 1-4 recites the limitation "the membrane" in several places in different claims.  There is insufficient antecedent basis for this limitation in the claim.  In Claims 1 and 3, there is the instance of “the membrane”; also in Claims 1 and 4, there is the instance of “the gas permeable membrane”.  Consistent terminology should be used.  
Claims 5, 6, 9 and 10 also use ‘the membrane’, when there is a ‘gas permeable hydrophobic PTFE membrane’ or ‘gas permeable membrane’ used.   Consistent terminology should be used.  
Claim 10 recites the limitation "the conductivity" in the instant claim.  There is insufficient antecedent basis for this limitation in the claim.  The instance of “the conductivity” should be “a conductivity”; since conductivity is not yet positively claimed.  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” is a broad term.  In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  The term “substantially watertight” is not defined in the SPECIFICATION.  It is interpreted by the Examiner that the housing is watertight. 
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "in solution" .  There is insufficient antecedent basis for this limitation in the claim.  A solution is not yet positively claimed. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “about 10 gL-1”, and the claim also recites “about 5” and “about 1” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “about 2 S/cm”, and the claim also recites “about 1” , “about 0.8” and “about 0.5” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the concentration" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the housing being substantially watertight, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
There is nowhere in the specification that describe how the housing is watertight or can be watertight.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by HANSEN, US Patent 6,090,267, submitted on the Information Disclosure Statement on 27 DECEMBER 2019;  US Patents Cite No 1. 
Applicant’s invention is drawn towards a device, a sensor for the in situ detection of a target chemical species.  
Regarding Claim 1, the reference HANSEN discloses a sensor for in situ detection of a target chemical species, abstract, Column 4 line 28-61, Figure 1, assembly 1, the sensor comprising: a gas permeable membrane, Figure 1, membrane 9, Column 4 line 28-61,  having a sampling side and an opposing analytical side, Figure 1, chambers 13 and 11, respectively, Column 4 line 28-61, wherein the sampling side of the membrane is capable of receiving a sample and the membrane is permeable to target chemical species present in the sample, Column 4 line 49-61; a weak acid or a weak base in contact with the analytical side of the membrane, Column 48-Colum a conductivity detector for measuring the conductivity on the analytical side of the membrane, Figure 1, conductivity detector 17, Column 4 line 49-61; wherein target chemical species present in the sample passes through the membrane and reacts with the weak acid or the weak base thereby generating ionic species, the ionic species acting to change the conductivity at the analytical side of the membrane, Column 4 line 28-Column 5 line 11. 
Additional Disclosures Included are: Claim 2: wherein the sensor according to claim 1, wherein, prior to use of the sensor, the weak acid or weak base has an conductivity of at most about 500 S cm-1, Column 4 line 62-Column 5 line 11, Column 6 line 30-44.; Claim 3: wherein the sensor according to claim 2. wherein a the weak acid is disposed on the analytical side of the membrane, and includes boric acid, Column 4 line 62-Column 5 line 11, Column 6 line 30-44.; and Claim 4: wherein the sensor according to claim 3, wherein the gas permeable membrane is a hydrophobic polytetrafluoroethylene ("PTFE") membrane, Column 4 line 44-48.
Applicant’s invention is drawn towards a device, a sensor for the in situ detection of a free ammonia. 
Regarding Claim 5, the reference HANSEN discloses a sensor for the in situ detection of a free ammonia, abstract, Column 3 line 27-30, Column 4 line 28-61, the sensor comprising: a gas permeable hydrophobic PTFE membrane, Figure 1, membrane 9 formed of Teflon, Column 4 line 28-61,  having a sampling side and an opposing analytical side, wherein the sampling side of the membrane is capable of receiving a sample and the membrane is permeable to free ammonia present in the sample, Figure 1, chambers 13 and 11, respectively, Column 4 line 28-61,  and wherein boric acid is present on the analytical side of the membrane , Column 48-Colum 5 line 11, boric acid ; a conductivity detector in contact with the boric acid, Figure 1, conductivity detector 17, Column 4 line 49-61, and including electrode for detecting a change in conductivity on the during an operative state of the membrane, free ammonia present in the sample passes through the membrane and reacts with the boric acid thereby generating ionic species, the generated ionic species increases the conductivity at the analytical side of the membrane, Column 4 line 28-Column 5 line 61.
Additional Disclosures Included are: Claim 6: wherein the sensor according to claim 5, wherein the membrane is supported in a housing, Figure 1, assembly 7, has solutions pumped into assembly, inherent it has a housing, Column 4 line 41-45, the housing having an defined therein an opening to allow the sample to be received onto the face of the sampling side of the membrane, Figure 1, see location of wherein solution is pumped into assembly 7.; Claim 7: wherein the sensor according to claim 6, wherein the sample is aqueous and the housing is substantially watertight, Colum 4 line 41-45, Column 5 line 15-20, caustic solution may be applied to assembly, so must be watertight to prevent leakage.; Claim 8: wherein the sensor according to claim 5, wherein the sensor is capable of determining at least about 1, about 5 or about 10 g L1 of the target chemical species in solution, Figure 5 and 7, shows concentration in ppb, Column 8 line 4-15, Example 5 and 7.; and Claim 9: wherein the sensor according to claim 5, wherein the change in conductivity at the analytical side of the membrane can be detected at levels as low as about 0.5, about 0.8, about 1 or about 2 S/cm, Figure 5 and 7, shows concentration in ppb, Column 8 line 4-15, Example 5 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN, US Patent 6,090,267, submitted on the Information Disclosure Statement on 27 DECEMBER 2019;  US Patents Cite No 1, and further in view of WINGO,  submitted on the Information Disclosure Statement on 27 DECEMBER 2019;  US Patents Cite No 3.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 10, the reference HANSEN discloses a system for the in situ detection of a target chemical species in water, , abstract, Column 4 line 28-61, Figure 1, assembly 7, and wherein the sensor comprising: a gas permeable membrane, Figure 1, membrane 9, Column 4 line 28-61,  having a sampling side and an opposing analytical side, Figure 1, chambers 13 and 11, respectively, Column 4 line 28-61, wherein the sampling side of the membrane is capable of receiving a sample and the membrane is permeable to target chemical species present in the sample, Column 4 line 49-61; a weak acid or a weak base in contact with the analytical side of the a conductivity detector for measuring the conductivity on the analytical side of the membrane, Figure 1, conductivity detector 17, Column 4 line 49-61; wherein target chemical species present in the sample passes through the membrane and reacts with the weak acid or the weak base thereby generating ionic species, the ionic species acting to change the conductivity at the analytical side of the membrane, Column 4 line 28-Column 5 line 11. 
The HANSEN reference discloses the claimed invention, but is silent in regards to the system comprising: a support structure under the water for supporting a plurality of sensors; a floater on the surface of the water from which the plurality of sensors depend, an anchor to keep the plurality of sensors under the water;  a data acquisition unit for receiving data from the plurality of sensors; wherein the plurality of sensors are spaced from one another under the water in a series so that a 3-dimensional profile of the concentration of the target chemical species in the water can be formed from the data received by the data acquisition unit.
The WINGO reference discloses a system for the in situ detection of a target chemical species in water, abstract, wherein the system comprising: a support structure under the water for supporting a plurality of sensors in a floater on the surface of the water from which the plurality of sensors depend, Figure 2-4, buoy component 2000 includes UEP measurement apparatus 230 and sensors 251- 253 that communicates with vessel component 1000 that includes computer 140, Column 3 line 45-Column 4 line 39, an anchor to keep the plurality of sensors under the water, Figure 3-12, anchor component 3000 includes anchor 300, Column 4 line 40-49;  a data acquisition unit for receiving data from the plurality of sensors, Figure 1-4, acoustic location interrogator 210 and computer 140 ; wherein the plurality of sensors are spaced from one another under the water in a series so that a 3-dimensional profile of the concentration of the target chemical species in the 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of HANSEN so that it includes a support structure under the water for supporting a plurality of sensors; a floater on the surface of the water from which the plurality of sensors depend, an anchor to keep the plurality of sensors under the water;  a data acquisition unit for receiving data from the plurality of sensors; wherein the plurality of sensors are spaced from one another under the water in a series so that a 3-dimensional profile of the concentration of the target chemical species in the water can be formed from the data received by the data acquisition unit as taught by WINGO to sense and measure physical phenomena in marine environment to model the earth’s field and ocean currents as well as to provide an ultra-stable subsurface platform for integrated multisensory underwater measurements, Column 1 line 19-46.  
Additional Disclosures Included by the combination are: Claim 11: wherein the system according to claim 10, wherein the at least one of the sensors is arranged to detect the target and a data acquisition unit, HANSEN, Example 1, strip chart recorder, having programmed therein a pre-determined threshold concentration of the target chemical species such that the data acquisition unit compares any detected concentration of the target chemical species as measured by the at least one of the sensors to the pre-determined threshold concentration for the target chemical species and raises an alert if the difference between the two exceeds a pre- determined level, HANSEN Examples 1-6, detection limit on recorded strip chart recorder.; Claim 12: wherein the system according to claim 11, wherein the data acquisition unit is a part of a programmable logic controller ("PLC") that also controls the a process that is capable generating the target chemical species, WINGO Column 4, line 62-Column 5 line 6.; and Claim 13: wherein the system according to claim 12, wherein upon raising the alert, the PLC takes at least one step to change at least one step in the process that changes the concentration of the target chemical species generated by the process, WINGO Column 4, line 62-Column 5 line 6, Column 8 line 50-62.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 5,131,260 A to BRAND discloses a sensor and system for the detection of ammonia comprising a gas permeable membrane, boric acid and a conductivity detector for measuring the concentration of ammonia.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM